DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 08/16/2022.
The amendments filed on 08/16/2022 have been entered. Applicant has presently canceled claims 2, 3, 11, and 20. Accordingly claims 1, 4-10, and 12-19 are pending. Claims 1, 4, 5, 7-10, and 12-18 are presently amended. 
The previous objections to the claims have been withdrawn in light of applicant's amendments to claims 1, 4, 10, and 17 and the canceling of claims 3 and 11.
The previous rejections of the claims 1, 4-8, 10, 12-19 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to claim 1, 7, 10, and 18. The present amendments to claims 1 and 9 introduce new issues of indefinites which are detailed below.

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks filed 08/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Connor.
Applicant’s arguments, see page 7 of Remarks, with respect to the rejection(s) of claim(s) 10 under 35 USC 102 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Connor.
Applicant's arguments, see pages 8-10 have been fully considered but they are not persuasive. 
Specifically, applicant argues on page 9 the following:

    PNG
    media_image1.png
    313
    640
    media_image1.png
    Greyscale

In response, examiner notes that Van Wyk disclosing a system that applies compressive force does not provide evident for Van Wyk allegedly teaching “no need for a wedge”. Further, as stated previously, secondary reference, Connor, provides that using a wedge shaped piece of material provides for improved communication between a sensor and the body as well providing for adjustment of the angle of contact. Therefore there is motivation to combine the teaching of Connor regarding the Wedge with the system of Van Wyk.
Applicant also argues on pages 9-10 the following:




    PNG
    media_image2.png
    407
    633
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    84
    636
    media_image3.png
    Greyscale










In response examiner disagrees on two front: [1st] there is no indication that the flexible protrusion of Connor would not work in the system of Van Wyk and [2nd] as per MPEP 716.01(c) ‘[t]he arguments of counsel cannot take the place of evidence in the record.’ In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” Further examiner reiterates that the system of Van Wyk disclosing acceptable compressive force does not teach away from improvements. 
Applicant’s arguments, see pages 11-12 of Remarks, with respect to the rejection(s) of claim(s) 18 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Irland.


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “so as to” (“positioning the wedge [...] so as to [...]”) which may be interpreted as NOT a positive recitation. Therefore it is suggested to utilize positive limitations (e.g. “wherein” etc. which  is provided merely as an example).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “thereby pulling the strapping taut” renders the claim indefinite because it is unclear whether the corresponding protuberances being received into the respective openings or the positioning of the wedge results in “pulling the strapping taut”. For the present purposes of examination, the latter interpretation has been used, which is consistent with the originally filed disclosure. Further clarification is required.
Regarding claim 9, the limitation “wherein the liner includes a tab extending beyond the first surface of either securing device” which renders the claim indefinite because it is unclear whether the term “either” means 1) one or the other of the securing devices or 2) both of the securing devices. For the present purposes of examination, the limitation has been interpreted as the former.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk et al. (US 7,789,836 B2, September 7, 2010, hereinafter “Van Wyk”) in view of Connor (US 2017/0188947, July 6, 2017).
Regarding claims 1, as best understood in light of the 35 USC 112(b) rejection stated above, Van Wyk discloses an assembly for securely positioning a fetal heart transducer against the skin of an expectant mother (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract), the assembly comprising: 
strapping having a length, (“elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description) the length having incremental openings thereon (“button holes 82 disposed in the fabric of the elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description); 
first and second securing devices (anchor strip 80 in Fig. 8 and corresponding description is used in place of first anchor strip 100 [first securing device] and second anchor strip 200 [second securing device] in Figs. 2-3 and corresponding descriptions), each securing device comprising a body having a first surface and a second surface (see Fig. 3, reproduced below, showing that each anchor strip 100 and 200 has a body with a first lower surface and an second upper surface), the first surface having adhesive thereon (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner), and a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), the protuberance to be received by one of the openings in the strip (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48); and 

    PNG
    media_image4.png
    374
    414
    media_image4.png
    Greyscale

the fetal heart transducer (“first transducer 12” in Figs. 2-3 and corresponding descriptions; also see col. 4, ll. 29-40) having a skin contacting surface (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 57-60),; and
whereby the first surface of the first securing device is secured to the skin surface of the expectant mother at a first location (see anchor strip 100 secured to the skin surface of a patient at a first location in Fig. 3, reproduced above, and corresponding description) and the protuberance of the first securing device is received into a first opening on the strapping (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8), and the first surface of the second securing device is secured to the skin surface of a patient at a second location (see anchor strip 200 secured to the skin surface of a patient at a second location in Fig. 3, reproduced above, and corresponding description) and the protuberance of the second securing device is received into a second opening on the strapping (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8), thereby pulling the strapping taut (“Second end 322 of strip 300 is removably affixed to second anchor strip 200 in the same manner as end 320, an initial tension being applied to strip 200 prior to fastening so as to ensure acceptable compressive force between transducer 12 and the patient's abdominal wall. Second transducer 14 is positioned and retained on the patient in the manner as transducer 12 using second lateral strip 400.” col. 5, l. 60- col. 6, l. 5), and securing the fetal heart transducer between the first and second securing devices (see transducer 12 secured between anchor strip 100 and anchor strip 200 in Fig. 3, reproduced above, and corresponding description) beneath the strapping with the skin contacting surface adjacent to the expectant mother’s skin (see transducer 12 in Fig. 7, reproduced below, and corresponding description; also see “Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 58-60 and Figs. 2-3 and corresponding descriptions).

    PNG
    media_image5.png
    505
    551
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    399
    680
    media_image6.png
    Greyscale



Van Wyk fails to disclose a wedge shaped piece of material having first and second wedge surfaces converging upon each other, and the wedge shaped piece of material is positioned between the fetal heart transducer and the strapping. Although, examiner notes that Van Wyk does disclose that the transducer may not be movable with respect to the strip of material (col. 6, ll. 22-28).
However, Connor teaches, in an analogous field of endeavor (e.g. sensor mounting on skin ([0157]), a sensing device mounted in direct contact with the skin (energy sensor 15005, Fig. 15, reproduced below, and corresponding description; [0157]) comprising a strapping to hold the energy sensor in proximity to the skin (side strip 15001, Fig. 15 and corresponding description; [0157]) and a wedge-shaped piece of material between the strapping and the sensing device (flexible protrusion 15004 is a wedge, Fig. 15 and corresponding description; [0157]). The wedge-shaped piece of material is formed as part of the stripping (flexible protrusion 15004 is formed as “part of...side section 15001” [0157]; Fig. 15 and corresponding description) having first and second wedge surfaces converging upon each other (left side surface and upper surface are angled such that they converge near the energy sensor 15005, Fig. 15 and corresponding description), and the wedge shaped piece of material is positioned between the energy sensor [fetal heart transducer], and the strapping (Fig. 15 and corresponding description; [0098]-[0099]).

    PNG
    media_image7.png
    313
    471
    media_image7.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with a wedge shaped piece of material having first and second wedge surfaces converging upon each other, and the wedge shaped piece of material is positioned between the fetal heart transducer and the strapping as taught by Connor in order to press the sensing device against the body of the user for better communication there between and adjust the angle of contact ([0098]-[0099] of Connor).
Regarding claim 4, Van Wyk modified by Connor discloses the limitations of claim 1 as stated above and Van Wyk teaches wherein the wedge shaped piece of material is comprised of an elastomeric material (see Connor [0157] - flexible protrusion 15004 is formed as part of the strip of material, i.e. the elastomeric strap 85 of Van Wyk, col. 5, ll. 40-47; Figs. 2-3 and 8 and corresponding descriptions of Van Wyk), and Connor further teaches wherein the wedge shaped piece of material is comprised of foam (“wedge-shaped protrusion is made from compressible foam” [0158]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the wedge shaped piece of material is comprised of an elastomeric foam as taught by Connor in order to provide a wedge that gently presses against the sensing device and the user in a deformable manner to enhance user comfort ([0098] of Connor).  
Regarding claim 5, Van Wyk further discloses wherein the strapping is comprised of medical grade fabric (“fabric of the elastomeric strap 85” col. 5, ll. 46-47; also see col. 1, ll. 22-29; Fig. 8A-8C and corresponding descriptions showing the fabric is suitable for medical applications and is therefore medical grade fabric).
Regarding claim 6, Van Wyk further discloses wherein the adhesive is medical grade (“an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 10-20).
Regarding claim 7, Van Wyk further discloses wherein the assembly further comprises an additional device to be received by at least one opening of the strapping along the length of the strapping between the first and second openings (“first lateral strap 300 is made from an elastomeric material and has a top surface 302 and a bottom surface 304. Retaining features 306 on the back of first transducer 12 retain the transducer on strap 300 yet allow for slidable movement of the transducer along the length of said strap.” col. 5, ll. 20-25; also see Fig. 7 and corresponding description).
Regarding claim 10, Van Wyk discloses a method of anchoring a fetal heart transducer to the skin surface of an expectant mother (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract) comprising the steps of: 
providing a strip of elastic material having a length (“elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description), and having incremental openings along the length thereof (“button holes 82 disposed in the fabric of the elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description), the strip having first and second ends (see first, i.e. left, and second, i.e. right, ends of strap 300 in Fig. 3, reproduced below, and corresponding description; also see col. 5, ll. 40-46 showing that elastomeric strap 85 is used in place of e.g. strap 300); 

    PNG
    media_image8.png
    232
    256
    media_image8.png
    Greyscale

providing first and second securing devices (anchor strip 80 in Fig. 8 and corresponding description is used in place of first anchor strip 100 [first fixation device] and second anchor strip 200 [second fixation device] in Figs. 2-3 and corresponding descriptions), each device comprising a body having a first surface and a second surface (see Fig. 3, reproduced above, showing that each anchor strip 100 and 200 has a body with a first lower surface and an second upper surface), the first surface having adhesive thereon (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner), and a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), the protuberance to be received by one of the openings in the strip (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48); 
providing the fetal heart transducer (“first transducer 12” in Figs. 2-3 and corresponding descriptions; also see col. 4, ll. 29-40) having a skin contacting surface (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 57-60); 
determining the desired position of the fetal heart transducer (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 58-60; also see finding a “sweet spot” where a clear signal is obtained, col. 2, ll. 2-6); 
positioning the first securing device at a first location adjacent to the desired position of the fetal heart transducer by placing the first surface of the first securing device against the skin surface of the expectant mother thereby affixing the first securing device in place (see anchor strip 100 secured to the skin surface of a patient at a first location in Fig. 3, reproduced above, and corresponding description);
positioning the second securing device at a second location adjacent to the desired position of the fetal heart transducer and opposed to the position of the first securing device, the positioning occurring by placing the first surface of the second securing device against the skin surface of the expectant mother thereby affixing the first securing device in place (see anchor strip 200 secured to the skin surface of a patient at a second location in Fig. 3, reproduced above, and corresponding description); 
causing an opening at the first end of the strip to be received into the protuberance of the first securing device (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8; also see first, i.e. left end of strap 300 in Fig. 3, reproduced above, and corresponding description); 
causing an opening at the second end of the strip to be received into the protuberance of the second securing device (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8 also see second, i.e. right end of strap 300 in Fig. 3, reproduced above, and corresponding description); and 
positioning the fetal heart transducer beneath the strip so that the skin contacting surface of the fetal heart transducer is adjacent to the skin surface of the expectant mother, whereby the fetal heart transducer is secured in the desired position (see transducer 12 in Fig. 7, reproduced below, and corresponding description; also see “Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring 
    PNG
    media_image9.png
    282
    308
    media_image9.png
    Greyscale
system.” col. 5, ll. 58-60 and Figs. 2-3 and corresponding descriptions).

    PNG
    media_image10.png
    178
    304
    media_image10.png
    Greyscale
 


Van Wyk fails to disclose providing a wedge having first and second wedge surfaces converging upon each other; positioning the wedge between the strip and the fetal heart transducer so as to enable the skin contacting surface of the fetal heart transducer to maintain contact with the expectant mother’s skin surface. Although, examiner notes that Van Wyk does disclose that the transducer may not be movable with respect to the strip of material (col. 6, ll. 22-28).
However, Connor teaches, in an analogous field of endeavor (e.g. sensor mounting on skin ([0157]), a sensing device mounted in direct contact with the skin (energy sensor 15005, Fig. 15, reproduced below, and corresponding description; [0157]) comprising a strapping to hold the energy sensor in proximity to the skin (side strip 15001, Fig. 15 and corresponding description; [0157]) and a wedge between the strapping and the sensing device (flexible protrusion 15004 is a wedge, Fig. 15 and corresponding description; [0157]). The wedge-shaped piece of material is formed as part of the stripping (flexible protrusion 15004 is formed as “part of...side section 15001” [0157]; Fig. 15 and corresponding description) having first and second wedge surfaces converging upon each other (left side surface and upper surface are angled such that they converge near the energy sensor 15005, Fig. 15 and corresponding description), positioning the wedge between the strip and the energy sensor [fetal heart transducer] so as to enable the skin contacting surface of the fetal heart transducer to maintain contact with the expectant mother’s skin surface (Fig. 15 and corresponding description; [0098]-[0099]).

    PNG
    media_image11.png
    205
    309
    media_image11.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with a wedge having first and second wedge surfaces converging upon each other; positioning the wedge between the strip and the fetal heart transducer so as to enable the skin contacting surface of the fetal heart transducer to maintain contact with the expectant mother’s skin surface as taught by Connor in order to press the sensing device against the body of the user for better communication there between and adjust the angle of contact ([0098]-[0099] of Connor).
Regarding claim 12, Van Wyk modified by Connor discloses the limitations of claim 10 as stated above and Van Wyk teaches wherein the wedge is comprised of an elastomeric material (see Connor [0157] - flexible protrusion 15004 is formed as part of the strip of material, i.e. the elastomeric strap 85 of Van Wyk, col. 5, ll. 40-47; Figs. 2-3 and 8 and corresponding descriptions of Van Wyk), and Connor further teaches wherein the wedge is comprised of foam (“wedge-shaped protrusion is made from compressible foam” [0158]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the wedge is comprised of an elastomeric foam as taught by Connor in order to provide a wedge that gently presses against the sensing device and the user in a deformable manner to enhance user comfort ([0098] of Connor).  
Regarding claim 13, Van Wyk further discloses wherein the strip is comprised of medical grade fabric (“fabric of the elastomeric strap 85” col. 5, ll. 46-47; also see col. 1, ll. 22-29; Fig. 8A-8C and corresponding descriptions showing the fabric is suitable for medical applications and is therefore medical grade fabric).
Regarding claim 14, Van Wyk further discloses wherein the adhesive is medical grade (“an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 10-20).
Regarding claim 15, Van Wyk modified by Connor discloses the limitations of claim 11 as stated above. Van Wyk discloses the claimed invention except for wherein the fixation devices are circular in cross-section. Although Van Wyk demonstrates the fixation devices being elongate (Fig. 8C and corresponding description), it also states that the shape should adapt to the curvature of the abdominal wall (col. 4, ll. 1-6). A person of ordinary skill in the art would recognize that such a modification would provide greater adaptability to the curvature of the body and elimination of uncomfortable sharp edges. It would have been an obvious matter of design choice to modify the fixation devices to be circular in cross-section, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Connor as applied to claim 1 above and further in view of Telfort et al. (US 2010/0274099, October 28, 2010, hereinafter “Telfort”).
Regarding claim 8, Van Wyk modified by Connor discloses the limitations of claim 1 as stated above but fails to disclose further comprising a liner covering the surface of the adhesive on the first surface of each securing device.
However, Telfort teaches, in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising two fixation devices (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner covering the adhesive (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]).

    PNG
    media_image12.png
    423
    584
    media_image12.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with further comprising a liner covering the surface of the adhesive on the first surface of each securing device as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
Regarding claim 9, Van Wyk modified by Telfort discloses the limitations of claim 8 as stated above and Telfort further teaches wherein the liner includes a tab extending beyond the first surface of either securing device (liner portions 918 include extending tabs 920 which are shown folded back in Figs. 9A reproduced above, 9B and corresponding descriptions; also see [0181], Fig. 2C and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the liner includes a tab extending beyond the first surface of either securing device as taught by Telfort in order to assist in removing the liner covering ([0181] of Telfort). 

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Connor as applied to claim 10 above and further in view of Telfort.
Regarding claim 16, Van Wyk modified by Connor discloses the limitations of claim 11 as stated above but fails to disclose wherein the step of providing securing devices further comprises providing a liner covering the surface of the adhesive on the first surface of each securing device.
However, Telfort teaches, in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising two fixation devices (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner covering the surface of the adhesive on the first surface (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]).

    PNG
    media_image12.png
    423
    584
    media_image12.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the step of providing securing devices further comprises providing a liner covering the surface of the adhesive on the first surface of each securing device as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
Regarding claim 17, Van Wyk modified by Connor and Telfort discloses the limitations of claim 8 as stated above and Telfort further teaches wherein the step of providing a liner covering the surface of the adhesive of the first surface of each securing device further comprises providing a liner having a tab extending beyond the first surface of the securing device (liner portions 918 include extending tabs 920 which are shown folded back in Figs. 9A reproduced above, 9B and corresponding descriptions; also see [0181], Fig. 2C and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the step of providing a liner covering the surface of the adhesive of the first surface of each securing device further comprises providing a liner having a tab extending beyond the first surface of the securing device as taught by Telfort in order to assist in removing the liner covering ([0181] of Telfort). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Telfort and Irland (US 2009/0005690, January 1, 2009).
Regarding claim 18, Van Wyk discloses a securing kit for use in affixing the position of a medical transducer (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract) using a length of material having intermittent openings along the length of the material (“button holes 82 disposed in the fabric of the elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description), the kit comprising 
a body having a first surface and a second surface (anchor strip 80 in Fig. 8 and corresponding description which is used in place of anchor strips 100/200 in Figs. 2-3 and corresponding descriptions; see Fig. 3 reproduced below, showing that each anchor strip 100/200 has a body with a first lower surface and a second upper surface); 

    PNG
    media_image8.png
    232
    256
    media_image8.png
    Greyscale

an adhesive layer applied to the first surface (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner); and 
a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description, see Fig. 8C reproduced below) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), whereby the protuberance is received into one of the openings in the length of material (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48) and the adhesive layer secures the device to a predetermined location on the skin of a patient (“a second layer 116 formed of an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 12-15; also see “Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 58-60 and Figs. 2-3, 7 and corresponding descriptions).

    PNG
    media_image13.png
    498
    544
    media_image13.png
    Greyscale







Van Wyk fails to disclose a liner adjacent to and covering the adhesive layer and when the liner is removed [...].
	However, Telfort teaches in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising a fixation device (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner adjacent to an covering the adhesive layer (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]) and when the liner is removed the adhesive layer secures the device to a predetermined location on the skin of a patient (“In addition, the underside of the bottom tape portion 916 includes an adhesive substance which is revealed when the liner portion 918 is removed from the bottom tape portion 916. For example, the user can remove the liner portion 918 by pulling on the tab portion 920. The bottom tape portion 916 of each of the first and second elongate portions 906, 908 can then be attached to the skin of the patient.” [0181]).

    PNG
    media_image12.png
    423
    584
    media_image12.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with a liner adjacent to and covering the adhesive layer and when the liner is removed [...] as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
Van Wyk fails to disclose further comprising a wedge. Although Van Wyk does disclose that the transducer may be placed at an angle with the abdominal wall (Fig. 9 and corresponding description; col. 7, ll. 54-56; also see col. 3, ll. 61-64). and an upper member for attachment over the body and the transducer in order to hold the transducer down against the skin of the patient in the desired orientation (upper member 124 in Fig. 9 and corresponding description; col. 10, ll. 3-6; also see col. 7, l. 57- col. 8, l. 12).
However, Irland teaches, in the same field of endeavor, a transducer aligning device (aligning device 10 in Fig. 1 and corresponding descriptions; also see [0030], Fig. 13 and corresponding description) comprising an upper member (body 12 in Fig. 1 and corresponding description and Figs. 8-9 and corresponding descriptions) having a wedge on its lower surface for placement on top of the transducer (wedge-shaped protrusion 50 is movably provided at the underside of body 12, Fig. 9 and corresponding description; [0040]-[0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with further comprising a wedge as taught by Irland in order to more securely maintain the transducer in the angled configuration ([0041] of Irland). 
	Regarding claim 19, Van Wyk further discloses wherein the protuberance is located eccentrically relative to the body (see e.g. button 81 in left uppermost corner in Fig. 8A reproduced below and corresponding description).

    PNG
    media_image14.png
    586
    488
    media_image14.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793